Mr. Justice Paxson
delivered the opinion of the court, April 5th, 1886.
If this decree is affirmed the appellant will have had a severe experience as a guardian# of minor children. He received in all for his two wards the sum of $1,339.28, of which $1,307.28 was pension money from the United States. All of this money was paid out by the guardian for the maintenance and education of the wards. The court below has surcharged him with the sum of $1,886.09.
It was not denied that the money had been paid out as above stated; nor that it had been expended under a contract made by the guardian for the support of the children; but it was alleged that the contract and the payments thereunder were improvident. Upon this point the learned judge below says: “ The actual contract made by the guardian was a most unreasonable and improvident one, and the sum he agreed to pay for his wards’ support was most extravagant, and a wanton waste of his wards’ money.”
This is strong language. The children appear to have been about eleven and eight years of age when their mother died, and they were left in the sole charge of their step-father. The *25pension to which they were entitled was $12 per month until the elder child reached the age of sixteen, and $10 per month from that time until the younger child arrived at the age of sixteen, when it ceased. This pension money was applied by the guardian to the support of the children as long as it was received from the government. As near as I can come at it, the payments amounted to about $1.35 per week for the clothing and maintenance of each child.
This sum does not impress us as being extravagant. Circumstances, however, may make it so. A brief statement of the facts is therefore necessary to a proper understanding of the case. A. P. Beard, the father, died in the army on May 6th, 1864, leaving a widow and two children, Ida and Jesse, the minors in question, aged seven and four years respectively. James Brown, the appellant, was appointed their guardian February 21st, 1865. The mother of the minors was married to one H. C. Hammond April 14th, 1866, and died September 1st, 1868. It was not denied that the death of Mr. Beard left the family in very destitute circumstances. They had a lot of about ten acres of land, three acres of which were tillable, the rest covered with stumps, logs and bushes, and practically without fences. The improvements were of little value ; very small, very poor, and very much out of repair. The guardian, acting under the advice .of counsel, paid the pension money over to the mother for their support, as fast as it was received, taking therefor the receipts of the wife and her second husband. When their mother died, the guardian made a similar arrangement with the step-father, and paid the money over to him. In addition the guardian allowed him to occupy the land and house rent free upon condition of fencing the land and putting the property in repair. The latter appears to have been done. The land in its improved condition, with fences put up and the logs and stumps removed, was worth from $12 to $20 per year. The children appear to have had a comfortable home; were suitably clothed, and were sent to school whenever the schools were open. When not at school, they did sueh chores about the place as children of their age are accustomed to do in country places.
It was urged that the step-father could not charge for their support for two reasons, viz: 1st. He stood in loco parentis to the children, and 2d. That they earned their support while with him.
It is conceded that if there had been no contract between the step-father and the guardian the step-father would not have been entitled to compensation. The law in such a case, under all the authorities, would not imply a contract or a uromise to pay. But there was a special contract. Was it so *26improvident that the guardian must be surcharged with all the money he paid under it with interest thereon ? We think not. The step-father was under no legal obligation to support these children after their mother’s death. He could have sent them away and thrown them upon their guardian for support. He testifies that he was unable to support them without the pension money. The guardian may have thought that in keeping them in a comfortable home, where they would be kindly treated, properly clothed and educated, for the small sum he ]iaid, he was making a good bargain. At any rate he made it, and made it in good faith, and we are not prepared to say it “was most extravagant and a wanton waste of his wards’ money.”
We'are not unmindful of the testimony in regard to the services of the children. The learned court and Auditor differ widely upon this point. The Auditor finds: “ The children were kept and clothed as farmers’ children usually were, and went to school summer and winter, whenever there was school. They did such chores and housework as children of their ages can do. The witnesses give Ida credit for being an exceptionably good girl to work.”
The learned judge toolca radically different view of it. He sa}'-s: “ The oldest child (the daughter) at least earned her own living. She worked for her step-father as if for her own father, and certainly earned her own board, lodging and clothing. Her education was free. The boy soon began to earn the same board, lodging and clothing for himself.”
I have examined the evidence with some care, and am inclined to the Auditor’s view of it. It must not be forgotten that for a considerable portion of the time the cost of clothing, and in fact all the necessaries of life was exceptionally dear. And we must take the opinions of persons who were not members of the household as to the value of the children’s services with some grains of allowance. They might be worth more to some persons than to others. In a household where their services were actually needed they would be worth more than to a poor family who could dispense with such services. What might be an accommodation to some persons might be a burden to others. I apprehend few families in humble circumstances would be willing to take such children, feed them, clothe them and send them to school whenever the schools were open, for such services as such children would render.
We do not think this guardian has so grossly mismanaged this trust as to incur the severe punishment inflicted upon him by the court below. He has acted according to his best light, under the advice of counsel, and in good faith. The fact that- an- aunt of the children offered to take them from *27the step-father and support them, was not communicated to the guardian. That the latter might have saved some money for the children by binding them out as servants, is possible. He did not do so; he preferred to keep them in their home, where they would have a better chance to receive some education, and we are not prepared to say that in applying the money to their support which the government gave for that purpose he was misappropriating it.
The decree is reversed at the cost of the appellees ; the exceptions are sustained; the first report of the Auditor is affirmed.